Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I and Specie 2 (Figs. 1-3), claims 5-15 in the reply filed on May 20th, 2022 is acknowledged. Non-elected invention of Group II and Species 1, claims 1-4 and 16-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, Species 2, claims 5-15 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16th, 2020 has been considered by the examiner.

Drawings
The drawings filed on 07/16/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 5-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2017/0271416, hereinafter as Ryu ‘416) in view of Kim (US 2018/0151803, hereinafter as Kim ‘803).
Regarding Claim 5, Ryu ‘416 teaches a display device comprising: 
a substrate (Fig. 3, (100); [0039]); 
a first display area (P; [0040]) including first pixels (OLED1) disposed over the substrate; and 
a second display area (DP; [0040]) including second pixels (OLED2) disposed over the substrate, wherein the first pixels and the second pixels include a common electrode (430; [0060]), the common electrode includes: 20 SD-200213-YPBa main common electrode corresponding to the first display area; and extension portions extending from the main common electrode to the second display area 
Thus, Ryu ‘416 is shown to teach all the features of the claim with the exception of explicitly: “the second display area having a resolution different from a resolution of the first display area; and the extension portions extending from the main common electrode being apart from one another, and each of the extension portions includes a first region between the second pixels, the first region being thinner than the main common electrode”.  
However, Kim ‘803 teaches the extension portions (or pattern portion (112)) extending from the main common electrode (or rib portion (111)) being apart from one another, and each of the extension portions includes a first region between the second pixels, the first region being thinner than the main common electrode (see Fig. 4).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ryu ‘416 by having the extension portions extending from the main common electrode being apart from one another, and each of the extension portions includes a first region between the second pixels, the first region being thinner than the main common electrode for the purpose of providing a more efficiency light emitting diode device.
Furthermore, it has been held to be within the general skill of a worker in the art to have the second display area having a resolution different from a resolution of the first display area on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the second display area having a resolution different from a resolution of the first display area in order to improve the performance of the display device.
Regarding Claim 6, Kim ‘803 teaches the second regions (Fig. 8, 312e; [0091]) thinner than the main common electrode (311; [0090]) in connection portions of the main common electrode and the extension portions.  

Regarding Claim 7, Kim ‘803 teaches the first region crosses a corresponding extension portion among the extension portions (see Fig. 8).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first/second region that can be arranged in any order, therefore the first region crosses a corresponding extension portion among the extension portions involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 8, Ryu ‘416 teaches a transmission area is defined between the extension portions (530) in the second display area (OLED2), and the common electrode (430) is not disposed in the transmission area.  

Regarding Claim 9, Ryu ‘416 and Kim ‘803 are shown to teach all the features of the claim with the exception of explicitly: “a resolution of the second display area is less than a resolution of the first display area”.  
However, it has been held to be within the general skill of a worker in the art to have the second display area having a resolution is less than a resolution of the first display area on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the second display area having a resolution is less than a resolution of the first display area in order to improve the performance of the display device.

Regarding Claim 10, Ryu ‘416 teaches a component (Fig. 4, (300); [0049]) for detecting an external signal, the component being disposed at a position overlapping the second display area (OLED2).  

Regarding Claim 15, Ryu ‘416 and Kim ‘803 are shown to teach all the features of the claim with the exception of explicitly: “a number of second pixels disposed in the second display area per a unit area is less than a number of first pixels disposed in the first display area per the unit area”.
However, it has been held to be within the general skill of a worker in the art to have a number of second pixels disposed in the second display area per a unit area is less than a number of first pixels disposed in the first display area per the unit area on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a number of second pixels disposed in the second display area per a unit area is less than a number of first pixels disposed in the first display area per the unit area in order to improve the performance of the display device.

	



Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu ‘416 and Kim ‘803 as applied to claim 10 above, and further in view of Shil (US 2005/0275038, hereinafter as Shih ‘038).
Regarding Claim 11, Ryu ‘416 teaches a thin film transistor (TFT; [0054] and [0063]); and an organic light-emitting diode (420/520; [0059] and [0069]) electrically connected to the thin film transistor, and a buffer layer (101; [0055]) is further disposed between the thin film transistor (TFT) and the 21SD-200213-YPBsubstrate in the second display area.  
Thus, Ryu ‘416 and Kim ‘803 are shown to teach all the features of the claim with the exception of explicitly: “a blocking layer disposed between the thin film transistor (TFT) and the 21SD-200213-YPBsubstrate”.
However, Shil ‘038 teaches a blocking layer (Fig. 5, (61a); [0049])) disposed between the thin film transistor (TFT) and the 21SD-200213-YPBsubstrate (51).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ryu ‘416 and Kim ‘803 by having a blocking layer in order to provide a light shield of the TFT (for preventing light from illuminating the channel layer of the TFT) (see para. [0078]) as suggested by Shih ‘038.

Regarding Claim 12, Ryu ‘416 teaches a first buffer layer and a second buffer layer (see para. [0055]) disposed on the substrate (100). 
Thus, Ryu ‘416 and Kim ‘803 are shown to teach all the features of the claim with the exception of explicitly: “the blocking layer is disposed between the first buffer layer and the second buffer layer”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the blocking layer that can be arranged in any order, thus the blocking layer is disposed between the first buffer layer and the second buffer layer involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to perform the arrangement of the blocking layer between the first buffer layer and the second buffer layer when this improve the performance of the display device.

Regarding Claim 13, Kim ‘803 teaches an active layer (23; [0140]) of the thin film transistor includes a silicon material.
Ryu ‘416 teaches the first buffer layer includes silicon nitride, and the second buffer layer includes silicon oxide (see para. [0055]).  

Regarding Claim 14, Ryu ‘416 teaches a planarization layer (107; [0056]) between the thin film transistor (TFT) and the organic light-emitting diode; and a pixel-defining layer (109; [0057]) disposed on the planarization layer and covering edge portions of a pixel electrode (510) of the organic light-emitting diode to define an emission region, wherein a portion of the planarization layer and a portion of the pixel-defining layer corresponding to a position overlapping the transmission area are removed (see Fig. 3).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Chung et al. (US 2020/0258947 A1)			
Bae et al. (US 2020/0235187 A1)
Xin (US 2018/0197897 A1)		
Bok (US 2018/0089485 A1)
Seo et al. (US 2017/0012087 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829